UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1243


EDDIE E. SUTHERLAND,

                Plaintiff - Appellant,

          v.

COMMISSIONER OF SOCIAL SECURITY,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:08-cv-00006-jlk-bwc)


Submitted:   April 26, 2010                   Decided:   May 5, 2010


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joel C. Cunningham, Jr., JOEL C. CUNNINGHAM, JR., P.C., Halifax,
Virginia, for Appellant.    Eric P. Kressman, Brian O’Donnell,
SOCIAL   SECURITY  ADMINISTRATION,  Philadelphia,  Pennsylvania,
Beverly H. Zuckerman, Special Assistant United States Attorney,
Philadelphia, Pennsylvania, Julia C. Dudley, United States
Attorney, Sara Bugbee Winn, Assistant United States Attorney,
Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eddie   Sutherland      appeals   the   district    court’s   order

granting summary judgment to the Commissioner and upholding the

denial     of   disability    insurance       benefits    and    supplemental

security    income.    We    have    reviewed   the    record    and   find   no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.       Sutherland v. Commissioner, No. 4:08-cv-

00006-jlk-bwc (W.D. Va. Feb. 10, 2009).               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                       AFFIRMED




                                       2